--------------------------------------------------------------------------------

Exhibit 10.46


EMPLOYMENT AGREEMENT


This Employment Agreement (“Agreement”), dated as of April 1, 2010 (“Effective
Date”) by and between Best Energy Services, Inc., a Delaware corporation
(“Employer” or the “Company”), and Eugene Allen (“Employee”).


R E C I T A L S:


WHEREAS, Employer desires to employ Employee as its President and
Chief  Operating Officer;


WHEREAS, the Employer considers the maintenance of a sound management team,
including Employee, essential to protecting and enhancing its best interests and
those of its stockholders.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties hereto agree as follows:


Section 1. Employment.  Employer hereby employs Employee, and Employee hereby
accepts employment, upon the terms and subject to the terms and conditions of
this Agreement.  Unless otherwise consented to by Board of Directors, Employee’s
principal place of employment shall be at the Company’s headquarters in Liberal,
Kansas.


Section 2. Duties.  During the Term (as defined below), Employee shall serve as
the President and Chief Operating Officer of Employer.  Employee shall report to
the Chief Executive Officer of Employer.  Employee agrees to diligently and
honestly exercise his business judgment in the discharge of the duties as are
customary to this position as those duties are determined from time to time by
the Board of Directors and to fully comply with all laws and regulations
pertaining to the performance of this Agreement, all ethical rules, Employer’s
Code of Business Conduct & Ethics for Members of the Board of Directors and
Executive Officers as well as any and all of policies, procedures and
instructions of the Company including, but not limited to, the provisions of
Section 304 of the Sarbanes-Oxley Act of 2002.  Employee agrees to devote his
best efforts to the performance of the duties as an employee of
Employer.  Employee shall also comply with all reasonable rules and regulations
and policies now in effect or as subsequently modified, governing the conduct of
Employer’s employees, including policies relating to insider trading and
reporting obligations intended to comply with the Securities Exchange Act of
1934, as amended.


Section 3. Term.  The term of employment of Employee hereunder shall be two (2)
years from the date hereof (the “Term”).  This Agreement may be terminated prior
to the end of the Term pursuant to Section 6 below.


Section 4. Compensation and Benefits.  In consideration for the services of
Employee hereunder, Employer shall compensate Employee as follows:


(a)           Base Salary.  Until the termination of Employee’s employment
hereunder (but subject to any severance or other payment to which Employee may
be entitled pursuant to this Agreement or otherwise following termination of his
employment), Employer shall pay Employee a base salary of $126,000.00 annually
(the “Base Salary”), payable in accordance with the regular payroll practices of
Employer for executives (currently semi-monthly), less such deductions or
amounts as are required to be deducted or withheld by applicable laws or
regulations and less such other deductions or amounts, if any, as are authorized
in writing by Employee.

 
 

--------------------------------------------------------------------------------

 

(b)           Paid Time Off.  Employee shall be entitled to vacation and other
paid time off in accordance with Employer’s policies for officers and
executives, as they may be modified from time to time during Employee’s
employment hereunder.  Vacation and personal days shall be scheduled in advance
and must be taken at such time or times as not to conflict with Employee’s
duties to Employer.


(c)           Group Insurance and Other Benefits.  Employee shall be entitled to
receive the same benefits Employer makes generally available to their officers
and executives, including, without limitation, participation in Employer’s group
health, life and disability programs, and Employee’s entitlement to and
participation in such benefits programs shall be at the same rates which are
available to Employer’s other executives and officers.


(d)           Savings Plans.  Employee shall be entitled to participate in
Employer’s 401(k) plan, or other retirement or savings plans as are made
available to Employer’s other executives and officers and on the same terms
which are available to Employer’s other executives and officers.


(e)           Car Allowance.  During the Term of this Agreement, the Company
shall pay Employee a car allowance of $500.00 per month.


(f)           Participation in Stock Plans.  Employee shall be permitted to
participate in any and all stock employee plans.


Section 5. Expenses.  Employer will reimburse Employee for expenses related to
the performance of his duties in accordance with its reimbursement policies for
executives and officers in effect from time to time.


Section 6.  Defined Terms Relating to Termination.  The following capitalized
terms used in this Agreement shall have the meanings set forth in this Section
6:


(a)           Change in Control.  For purposes of this Agreement, a “Change in
Control” shall be deemed to have occurred if (a) any “person” or “group” (as
such terms are used in Section 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended, (the “Exchange Act”)) is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act as in effect on the date hereof,
except that a person shall be deemed to be the “beneficial owner” of all shares
that any such person has the right to acquire pursuant to any agreement or
arrangement or upon exercise of conversion rights, warrants, options or
otherwise, without regard to the sixty day period referred to in such Rule),
directly or indirectly, of securities representing 30% or more of the combined
voting power of Employer’s then outstanding securities, (b) any person or
group  shall make a tender offer or an exchange offer for 30% or more of the
combined voting power of Employer’s then outstanding securities, (c) at any time
during any period of two consecutive years (not including any period prior to
the execution of this Agreement), individuals who at the beginning of such
period constituted the board of directors of Employer and any new directors,
whose election by the board of directors of Employer or nomination for election
by Employer’s stockholders was approved by a vote of at least two-thirds (2/3)
of Employer’s directors then still in office who either were Employer’s
directors at the beginning of the period or whose election or nomination for
election was previously so approved (“Current Directors”), cease for any reason
to constitute a majority thereof, (d) Employer shall consolidate, merge or
exchange securities with any other entity and the stockholders of Employer
immediately before the effective time of such transaction do not beneficially
own, immediately after the effective time of such transaction, shares or other
equity interests entitling such stockholders to a majority of all votes (without
consideration of the rights of any class of stock or other equity interests
entitled to elect directors by a separate class vote) to which all stockholders
of the corporation or owners of the equity interests of any other entity issuing
cash or securities in the consolidation, merger or share exchange would be
entitled for the purpose of electing directors or where the Current Directors
immediately after the effective time of the consolidation, merger or share
exchange would not constitute a majority of the board of directors or similar
governing body of the corporation or other entity issuing cash or securities in
the consolidation, merger or share exchange, or (e) any person or group acquires
all or substantially all of Employer’s assets.

 
2

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, however, a Change in Control shall not be deemed
to occur merely by reason of (1) an acquisition of Employer’s securities by, or
any consolidation, merger or exchange of securities with, any entity that,
immediately prior to such acquisition, consolidation, merger or exchange of
securities, was a “subsidiary,” as such term is defined below.  For these
purposes, the term “subsidiary” means (i) any corporation, limited liability
company or other entity of which 80% of the capital stock or other equity
interests of such entity is owned, directly or indirectly, by Employer and (ii)
any unincorporated entity in respect of which Employer has, directly or
indirectly, an equivalent degree of ownership.


(b)           Disability.  For purposes hereof, “Disability” shall be deemed to
exist if Employee is suffering from any medical or mental condition that in the
Board’s reasonable opinion would prevent him from carrying out his normal
duties. Any refusal to submit to a reasonable medical examination by an
independent physician to determine whether Employee is so disabled shall be
deemed to constitute conclusive evidence of his disability. The determination of
such physician made in writing to the Company and to Employee shall be final and
conclusive for all purposes of this Agreement.  Termination by the Company or by
Employee of his employment based on “Disability” shall be deemed to have
occurred if, within thirty (30) days after written Notice of Termination (as
hereinafter defined) is given, Employee shall not have returned to the full-time
performance of his duties.


(c)           Cause.  Termination by the Company of Employee’s employment for
“Cause” shall mean termination upon:


(i)           the continued failure by Employee to substantially perform his
duties with the Company (other than any such failure resulting from his
incapacity due to Disability or any such actual or anticipated failure resulting
from termination by Employee for Good Reason) after a written demand for
substantial performance is delivered to Employee by the Board, which demand
specifically identifies the manner in which the Board believes that Employee has
not substantially performed his duties;

 
3

--------------------------------------------------------------------------------

 

(ii)            Employee engages in conduct which is demonstrably and materially
injurious to the Company or any of its affiliates, monetarily or otherwise;


(iii)           Employee commits fraud, bribery, embezzlement or other material
dishonesty with respect to the business of the Company or any of its affiliates,
or the Company discovers that Employee has committed any such act in the past;


(iv)           Employee is indicted for any felony or any criminal act involving
moral turpitude, or the Company discovers that Employee has been convicted of
any such act in the past;


(v)            Employee commits a breach of any of the covenants,
representations, terms or provisions of this Agreement;


(vi)          Employee violates any instructions or policies of the Company with
respect to the operation of its business or affairs; or


(vii)         Employee uses illegal drugs.


(d)           Good Reason.  For purposes of this Agreement, “Good Reason” shall
mean, without Employee’s express written consent:


(i)             the material failure by the Company, without Employee’s consent,
to pay to Employee any portion of his current compensation within ten (10) days
of the date any such compensation payment is due; or


(ii)            Employer commits a material breach of any of the covenants,
representations, terms or provisions hereof, and such breach is not cured within
thirty (30) days after written notice thereof to the Company, which notice shall
identify in reasonable detail the nature of the breach and gives Company an
opportunity to respond, excluding, however, failure to pay salary within ten
(10) days as further provided in subsection (i) above;


(iii)           any material diminution of Employee’s title, function, duties,
authority or responsibilities (including reporting requirements); or


(iv)           a material reduction in Employee’s salary as in effect on the
date of this Agreement or as may be increased from time to time; or


(v)           a relocation of the Employee’s principal place of employment to a
location which is beyond a 25 mile radius from Houston, Texas.


Employee must provide notice to the Company within 90 days of the initial
existence of the condition giving rise to “Good Reason”.  Upon the receipt of
such notice, the Company shall have 30 days to remedy the condition giving rise
to “Good Reason”.

 
4

--------------------------------------------------------------------------------

 

(e)           Notice of Termination.  Any purported termination of Employee’s
employment by the Company or by Employee shall be communicated by written notice
to the other party hereto in accordance with Section 14(a) hereof (“Notice of
Termination”).  Such Notice of Termination shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Employee’s employment under the provisions so indicated.


(f)           Date of Termination, Etc.  “Date of Termination” shall mean (i) if
Employee’s employment is terminated for Disability, thirty (30) days after
Notice of Termination is given (provided that Employee shall not have returned
to the full-time performance of his duties during such thirty (30) day period),
or (ii) if Employee’s employment is terminated for Cause or by Employee for Good
Reason or for any other reason (other than Disability), the date specified in
the Notice of Termination as the date on which it is reasonably anticipated that
no further services would be performed by Employee for the Company, as an
employee or independent contractor (which, in the case of a termination by
Employee for Good Reason, shall not be less than thirty (30) days nor more than
two (2) months from the date such Notice of Termination is given).


Section 7. Compensation Upon Termination or During Disability.


(a)           Upon termination of Employee’s employment or during a period of
Disability, Employee shall be entitled to the following benefits:


(i)          During any period that Employee fails to perform his full-time
duties with the Company as a result of his Disability, Employee shall continue
to receive his Base Salary at the rate in effect at the commencement of any such
period, together with all compensation payable to Employee under any Company
disability plan or other plan during such period, until this Agreement is
terminated as a result of his Disability. Thereafter, Employee shall be provided
with disability benefits that shall be no less than the benefits that Employee
would have been entitled to pursuant to the Company’s long-term disability plan
as in effect immediately prior to a Change in Control.


(ii)          If Employee’s employment shall be terminated by the Company for
Cause or by Employee other than for Good Reason, Disability or death the Company
shall pay Employee his full Base Salary through the Date of Termination at the
rate in effect at the time Notice of Termination is given, unpaid and properly
documented expense reimbursements incurred in accordance with Employer’s
policies prior to termination, and compensation for accrued, and unused vacation
as of the Date of Termination and any amounts to be paid to him pursuant to the
Company’s retirement and other benefits plans then in effect (“Accrued
Amounts”).  In addition, if Employee is terminated by the Company for Cause, he
will also receive one month of salary.  The Company shall have no further
obligations to Employee under this Agreement.


(iii)          If Employee’s employment is terminated by reason of Employee’s
death, Employee’s benefits shall be determined in accordance with any applicable
Company retirement, benefit and insurance programs then in effect.   The Company
shall also pay Employee all Accrued Amounts and an amount equal to (1) year of
Employee’s then current Base Salary.  This amount is to be paid in a lump
sum.  The Company shall have no further obligations to Employee under this
Agreement.

 
5

--------------------------------------------------------------------------------

 

(iv)          If Employee’s employment is terminated by the Company other than
for Cause, Employee’s death or Disability; from and after a Change in Control;
or by Employee for Good Reason then, effective as of the Date of Termination, in
lieu of any severance benefits which he otherwise would be eligible to receive
under any Company severance plan or policy in effect Employee shall be entitled
to the benefits (“Severance Benefits”) provided below:


(A)           The Company shall pay Employee Accrued Amounts through the Date of
Termination at the rate in effect at the time the Notice of Termination is given
(excluding any severance benefits under a Company severance plan or policy); and


(B)           The Company shall pay Employee, in addition to all Accrued
Amounts, Employee’s then current Base Salary for a period commencing on the Date
of Termination and ending one (1) year after the Date of Termination.  This
amount is to be paid in a lump sum.


(b)           Notwithstanding any other provision of this Agreement, if any
amount payable hereunder would, individually or together with any other amounts
paid or payable, constitute an “excess parachute payment,” within the meaning of
Section 280G of the Internal Revenue Code of 1986 and any applicable regulations
thereunder (the “Code”) which would require the payment by Employee of the
excise tax imposed by Section 4999 of the Code or any interest or penalty (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), then he shall be entitled to
receive an additional payment (the “Gross-Up Payment”) in an amount such that
after the payment by Employee of all taxes (including any interest or penalties
imposed with respect to such taxes) including, without limitation, any income
taxes (and any interest and penalties with respect thereto) and the Excise Tax
imposed upon the Gross-Up Payment, Employee shall retain an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the total payments to be
received by Employee pursuant to this Agreement.  The determination of whether
the Gross-Up Payment shall be paid shall be made by a nationally recognized
accounting firm selected by Employee and such determination shall be binding
upon him and the Company for purposes of this Agreement.  The costs and expenses
of such accounting firm shall be paid by the Company.


(c)           Except as specifically provided in this Section 7, Employee shall
not be required to mitigate the amount of any payment provided for in this
Section 7 by seeking other employment or otherwise, nor shall the amount of any
payment or benefit provided for in this Section 7 be reduced by any compensation
earned by him as the result of employment by another employer or by retirement
benefits after the Date of Termination, or otherwise.


(d)           In the event that any payments under this Section 7 or elsewhere
in this Agreement are determined to be subject to Section 409A of the Code, and
Employee is a “specified employee” as defined in Section 409A(a)(2)(B)(i) of the
Code and Treasury Regulation §1.409A-1(i), no such payments shall be made prior
to the date that is six (6) months following the Date of Termination and shall
only be made provided that their termination of employment constitutes a
“separation from services” within the meaning of Treasury Regulation
§1.409-1(h).

 
6

--------------------------------------------------------------------------------

 

(e)           (i) Employee acknowledges and agrees that (A) Employee is solely
responsible for all obligations arising as a result of the tax consequences
associated with payments under this Agreement including, without limitation, any
taxes, interest or penalties associated with Section 409A of the Code, (B)
Employee is not relying upon any written or oral statement or representation the
Company, any of its Affiliates, or any of their respective employees, directors,
officers, attorneys or agents (collectively, the “Company Parties”) regarding
the tax effects associated with the execution of the this Agreement and the
payment under this Agreement, and (C) in deciding to enter into this Agreement,
Employee is relying on his or her own judgment and the judgment of the
professionals of his or her choice with whom Employee has consulted.  Employee
hereby releases, acquits and forever discharges the Company Parties from all
actions, causes of actions, suits, debts, obligations, liabilities, claims,
damages, losses, costs and expenses of any nature whatsoever, known or unknown,
on account of, arising out of, or in any way related to the tax effects
associated with the execution of this Agreement and any payment under the
Agreement.


(ii)           Employee must execute a full release of all claims within 60 days
following termination of employment in order to be eligible for Severance
Benefits.  Without limiting the remedies available to the Company for breach by
Employee of, Section 8, Section 9, Section 10, or Section 11, if Employee
violates the provisions of such Sections after the termination of Employee’s
employment with the Company in a manner reasonably determined by the Board to be
injurious to the Company or any of its affiliates, then Employee will forfeit
the right to any payments under this Section 7 which are unpaid at the time such
violation occurs.


Section 8. Confidential Information.


(a)           Acknowledgment of Proprietary Interest.  Employee acknowledges the
proprietary interest of Employer and its Affiliates in all Confidential
Information (as defined below).  Employer agrees to provide Employee with its
Confidential Information during the course of Employee’s employment with
Employer.  Employee agrees that all Confidential Information learned by Employee
during his employment with Employer or otherwise, whether developed by Employee
alone or in conjunction with others or otherwise, is and shall remain the
exclusive property of Employer.  Employee further acknowledges and agrees that
his disclosure of any Confidential Information will result in irreparable injury
and damage to Employer.


(b)           Confidential Information Defined.  “Confidential Information”
means all trade secrets, copyrightable works, confidential or proprietary
information of Employer or its Affiliates, including without limitation, (i)
information derived from reports, investigations, experiments, research and work
in progress, (ii) methods of operation, (iii) market data, (iv) proprietary
computer programs and codes, (v) drawings, designs, plans and proposals,
(vi) marketing and sales programs, (vii) the identities of clients or customers,
(viii) historical financial information and financial projections, (ix) pricing
formulae and policies, (x) all other concepts, ideas, materials and information
prepared or performed for or by Employer and (xi) all information related to the
business, services, products, purchases or sales of Employer or any of its
customers, other than (A) information that is publicly available, and (B)
information that becomes available to Employee after the termination of his
employment with Employer from a third party source not bound by a
confidentiality agreement with Employer with respect to such information.

 
7

--------------------------------------------------------------------------------

 

(c)           Covenant Not To Divulge Confidential Information.  Employer is
entitled to prevent the disclosure of Confidential Information.  As a portion of
the consideration for the employment of Employee, for Employer’s agreement to
give Employee its Confidential Information and for the compensation being paid
to Employee by Employer, Employee agrees at all times during the term of his
employment hereunder and thereafter to hold in strict confidence and not to
disclose to any person, firm or corporation, other than to further the business
of Employer or as necessary to perform Employee’s duties as an employee of
Employer and for the sole benefit of Employer or its Affiliates, and not to use
except in the pursuit of the business of Employer, the Confidential Information,
without the prior written consent of Employer.


(d)           Return of Materials at Termination.  In the event of any
termination or cessation of his employment with Employer for any reason,
Employee shall promptly deliver to Employer all documents, data and other
information derived from or otherwise pertaining to Confidential
Information.  Employee shall not take or retain any documents or other
information, or any reproduction or excerpt thereof, containing any Confidential
Information.


Section 9. Non-Solicitation.


Ancillary to the otherwise enforceable agreements set forth in this Agreement,
Employee agrees as follows:


(a)           Solicitation of Employees.  During Employee’s employment with
Employer and for a period of twelve (12) months after termination of such
employment at any time and for any reason (the “Restriction Period”), and
regardless of whether any payments are made to Employee under this Agreement as
a result of such termination, Employee shall not solicit, participate in or
promote the solicitation of any person who was employed by Employer or any of
its Affiliates at the time of Employee’s termination of employment with Employer
to leave the employ of Employer or any of its affiliates, or, on behalf of
himself or any other person, hire, employ or engage any such person; provided,
however, that Employee or an entity for which Employee works shall not be
precluded from generally advertising for employees or from hiring any employees
who have not been solicited by Employee, directly or indirectly, in violation of
this Section 9(b).


(b)           Solicitation of Clients, Customers, Etc.  During the Restriction
Period, and regardless of whether any payments are made to Employee under this
Agreement as a result of termination of his Employment, Employee shall not,
directly or indirectly, solicit any person who, at the time of termination of
Employee’s employment with Employer, was a client, customer, vendor, consultant
or agent of Employer or its Affiliates and with whom Employee had contact on
behalf of Employer during such period, to discontinue business, in whole or in
part, with Employer or its Affiliates; provided, however, that the foregoing
shall not prohibit Employee from soliciting such clients, customers, vendors,
consultants or agents to do business with any entity or person as long as such
solicitation does not include an express or implied solicitation to discontinue
business, in whole or in part, with Employer or its Affiliates.

 
8

--------------------------------------------------------------------------------

 

Section 10. Non-Compete.


Ancillary to the otherwise enforceable agreements set forth in this Agreement,
Employee agrees as follows:


(a)           Competition During Employment.  Employee agrees that during the
term of his employment with Employer, he will not, directly or indirectly,
compete with Employer or its Affiliates in any way, and that he will not act as
an officer, director, employee, consultant, shareholder, partner, equity owner,
lender, guarantor or agent of any entity which is engaged in any business in
competition with, the businesses in which Employer and its Affiliates are
engaged as of the date hereof or in which Employer or its Affiliates become
engaged during the term of his employment; provided, however, that this Section
10(a) shall not prohibit Employee or any of his Affiliates from: (i) purchasing
or holding an aggregate equity interest of up to 1%, so long as Employee and his
Affiliates combined do not purchase or hold an aggregate equity interest of more
than 5%, in any business in competition with Employer and its
Affiliates.  Furthermore, Employee agrees that during the term of his
employment, he will undertake no planning for the organization of any business
activity competitive with the work he performs as an employee of Employer and
Employee will not combine or conspire with any other employees of Employer and
its Affiliates for the purpose of the organization of any such competitive
business activity.


(b)           Competition Following Employment.  In order to protect Employer
against the unauthorized use or the disclosure of any Confidential Information
of Employer and its Affiliates presently known or hereafter obtained by Employee
during his employment under this Agreement, Employee agrees that for a period of
twelve (12) months after the termination or cessation of his employment with
Employer at any time and for any reason, and regardless of whether any payments
are made to Employee under this Agreement as a result of such termination (but
subject to the provisions of Section 11 hereof), Employee shall not, directly or
indirectly, for himself or on behalf of any other corporation, person, firm,
partnership, association, or any other entity (whether as an individual, agent,
servant, employee, employer, officer, director, shareholder, investor,
principal, consultant or in any other capacity), engage or participate in any
business which engages in competition with the businesses being conducted by
Employer or any of its Affiliates during the Term anywhere within a 100 mile
radius from where Employer or any of its Affiliates provides oil field related
services or any other business in which Employer or any of its Affiliates was
actively engaged at the time of termination of Employee’s employment with
Employer; provided, however, that this provision shall not prohibit Employee or
any of his Affiliates from (i) purchasing or holding an aggregate equity
interest of up to 1%, so long as Employee and his Affiliates combined do not
purchase or hold an aggregate equity interest of more than 5%, in any business
in competition with Employer, or (ii) serving as an officer, employee or
consultant to any entity or business which operates through multiple Affiliates
or business divisions, as long as Employee is serving as an officer, employee or
consultant to an Affiliate or business division which is not engaged in
competition with Employer or any of its Affiliates.
 
 
9

--------------------------------------------------------------------------------

 
 
Section 11. Non-Disparagement.  During Employee’s employment with Employer and
thereafter, Employee agrees not to make any statement or take any action which
disparages, defames, or places in a negative light Employer, Affiliates, or its
or their reputation, goodwill, commercial interests or past and present
officers, directors and employees.


Section 12. Effect of Termination; Actions Upon Termination.  The Company shall
pay Employee when due any and all previously earned, but as yet unpaid, salary
and reimbursement of business expenses submitted in accordance with the
Company’s policy as in effect. The provisions of Section 9 and Section 10 shall
terminate and be of no further force and effect in the event (i) Employee’s
employment is terminated by Employer without Cause or by Employee for Good
Reason, and (ii) Employer fails to timely pay Employee the Severance Benefits
and/or any other amounts due pursuant to Section 7.  Upon termination of
employment hereunder, Employee shall immediately resign as an officer and/or
director of Company and of any Affiliates, including any joint ventures.


Section 13. Arbitration.  Without limiting either party’s right to seek
equitable remedies under Section 14(c) below or otherwise, Employer and Employee
agree that any dispute or controversy arising under or in connection with this
Agreement shall be settled by arbitration.  Arbitration under this Agreement
shall be governed by the Federal Arbitration Act and proceed in Houston, Texas,
in accordance with the rules of the American Arbitration Association
(“AAA”).  Arbitration will be conducted before a panel of three neutral
arbitrators selected from an AAA list of proposed arbitrators with business law
experience.  Either party may take any legal action needed to protect any right
pending completion of the arbitration.  The arbitrator will determine whether an
issue is arbitrable and will give effect to applicable statutes of
limitation.  The arbitrator has the discretion to decide, upon documents only or
with a hearing, any motion to dismiss for failure to state a claim or any motion
for summary judgment.  Discovery shall be governed by the Federal Rules of Civil
Procedure and the Federal Rules of Evidence.  All information developed by the
arbitration or litigation shall be held in confidence subject to such protective
orders, as the arbitrator deems useful to ensure complete confidentiality. The
decision of the arbitrator shall be final and binding on all parties to this
Agreement (and any third party beneficiaries of this Agreement), and judgment
thereon may be entered in any court having jurisdiction over the parties.  All
costs of the arbitration proceeding or litigation to enforce the arbitration
award shall be paid by the party against whom the arbitrator decides.  The
arbitrator shall have no right to award punitive, consequential, exemplary or
analogous damages.


Section 14. General.


(a)           Notices.  All notices and other communications hereunder shall be
in writing or by written telecommunication, and shall be deemed to have been
duly given if delivered personally or if mailed by certified mail, return
receipt requested or by written telecommunication, to the relevant address set
forth below, or to such other address as the recipient of such notice or
communication shall have specified to the other party in accordance with this
Section 14(a):

 
10

--------------------------------------------------------------------------------

 

If to Employer, to:


Best Energy Services, Inc.


5433 Westheimer  Suite 825


Houston, Texas 77056


Attention: Dennis Irwin


with copy to:


Ewing and Jones
6363 Woodway
Suite 1000
Houston, Texas  77057
Attention: Jack Loftis


If to Employee, to Employee’s last known address appearing on Employer’s
records.


(b)           Withholding.  All payments required to be made to Employee by
Employer under this Agreement shall be subject to the withholding of such
amounts, if any, relating to federal, state and local taxes as may be required
by law.


(c)           Equitable Remedies.  Each of the parties hereto acknowledges and
agrees that upon any breach by Employee of his obligations under any of, Section
8, Section 9, Section 10, or Section 11 Employer shall suffer immediate,
substantial and irreparable injury and shall have no adequate remedy at
law.  Accordingly, in event of such breach, Employer shall be entitled, in
addition other remedies and without showing actual damages, to specific
performance and other appropriate injunctive and equitable relief.


(d)           Severability.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable, such provision shall be fully severable, and
this Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision never comprised a part hereof, and the remaining
provisions hereof shall remain in full force and effect and shall not be
affected by the illegal, invalid or unenforceable provision or by its
severance.  Furthermore, in lieu of such illegal, invalid or unenforceable
provision, there shall be added automatically as part of this Agreement a
provision as similar in its terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.


(e)           Waivers.  No delay or omission by either party in exercising any
right, power or privilege hereunder shall impair such right, power or privilege,
nor shall any single or partial exercise of any such right, power or privilege
preclude any further exercise thereof or the exercise of any other right, power
or privilege.


(f)           Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.

 
11

--------------------------------------------------------------------------------

 

(g)           Captions.  The captions in this Agreement are for convenience of
reference only and shall not limit or otherwise affect any of the terms or
provisions hereof.


(h)           Interpretation of Agreement.  This Agreement shall be construed
according to its fair meaning and not for or against either party.  Use of the
words “herein,” “hereof,” “hereto,” “hereunder” and the like in this Agreement
refer to this Agreement only as a whole and not to any particular section or
subsection of this Agreement, unless otherwise noted.  The masculine gender
shall be deemed to denote the feminine or neuter genders, the singular to denote
the plural, and the plural to denote the singular, where the context so permits.


(i)           Binding Agreement; Assignment.  This Agreement shall be binding
upon and inure to the benefit of the parties and shall be enforceable by the
heirs, legal representatives, personal representatives and permitted assigns of
Employee and the successors and assigns of Employer.  The Affiliates of Employer
shall be considered third party beneficiaries of this Agreement with respect to
any services provided by Employee to them and in connection with Employee’s
covenants in, Section 8, Section 9, Section 10, and Section 11 hereof to the
extent such covenants apply with respect to such Affiliates.  Employer may
assign this Agreement to a successor entity through a merger, consolidation or
sale of all or substantially all of the assets; provided that in the event of
any such assignment, Employer shall remain liable for all of its obligations
hereunder and shall be liable for all obligations of all such assignees
hereunder.  If Employee dies while any amounts would still be payable to him
hereunder, such amounts shall be paid to Employee’s estate.  This Agreement is
not otherwise assignable by Employee.


(j)           Entire Agreement.  This Agreement contains the entire
understanding of the parties relating to the subject matter hereof, and
supersedes all prior agreements and understandings relating to such subject
matter, and may not be amended except by a written instrument hereafter signed
by each of the parties hereto.


(k)           Governing Law.  This Agreement and the performance hereof shall be
construed and governed in accordance with the laws of the State of Texas,
without regard to its choice of law principles.


(l)           Employee Representations.  Employee represents and certifies to
Employer that he: (i) has received a copy of this Agreement for review and study
and has had ample time to review it before signing; (ii) has read this Agreement
carefully; (iii) has been given a fair opportunity to discuss and negotiate the
terms of this Agreement; (iv) understands its provisions; (v) has had the
opportunity to consult his attorney; and (vi) enters into this Agreement
knowingly and voluntarily.  Employee also represents that he will not make any
unauthorized use of any Confidential Information or intellectual property of any
third party in the performance of his duties under this Agreement and that
Employee is under no obligation to any prior employer or other entity that would
preclude or interfere with the full and good faith performance of Employee’s
obligations hereunder.


[REMAINDER OF PAGE INTENTIONALLY BLANK]

 
12

--------------------------------------------------------------------------------

 

EXECUTED as of the date first above written.



 
BEST ENERGY SERVICES, INC.
     
By:
   
Name:
   
Title:
       
EMPLOYEE:
      /s/ Eugene Allen  
Eugene Allen



 
13

--------------------------------------------------------------------------------